Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 1-20 are pending and examined on the merits.

					Specification

2.	The specification is objected to for missing testing information on page 48.

					Claim Objections

3.	Claims 1-20 are objected to because ATCC Accession Number is missing in claims 1, 2, 8 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a maize plant having essentially all of the physiological and morphological characteristics of the plant variety ADAA3608 and further comprising an additional trait; or a converted plant comprising a locus conversion and otherwise comprising phenotypic characteristics of maize variety ADAA3608 listed in Table 1.
The specification teaches plant variety ADAA3608, wherein representative seed of said plant variety ADAA3608 has been deposited under ATCC Accession Number PTA-126348. 
The Applicants do not describe any other species in claimed genus except for plant variety ADAA3608 itself.  The only structure correlated with a maize plant having essentially all of the physiological and morphological characteristics of the plant variety ADAA3608 or a converted plant comprising a locus conversion and otherwise comprising phenotypic characteristics of maize variety ADAA3608 listed in Table 1 is the genome of plant variety ADAA3608. The specification fails to teach conserved structure responsible for a subset of phenotypes or the phenotypes listed in Table 1, except for the genome of plant variety ADAA3608.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of maize plants falling within the scope of the claimed genus of maize plants which comprise maize plants having essentially all of the physiological and morphological characteristics of the plant variety ADAA3608 or a converted plant comprising a locus conversion and otherwise comprising phenotypic characteristics of maize variety ADAA3608 listed in Table 1.  Applicants only describe a single maize plant of plant variety ADAA3608 or a converted variety thereof which comprise a locus conversion and otherwise all of the physiological and morphological characteristics of the plant variety ADAA3608. 
Furthermore, Applicants fail to describe structural features common to members of the claimed genus of maize plants.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for maize plants having essentially all of the physiological and morphological characteristics of the plant variety ADAA3608, it remains unclear what features identify a member of claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.



Conclusion

	Claims 1-5 and 9-20 are objected to.  
Claims 6-8 are rejected. 
          The closest prior art (United States Patent Application Publication No. 20210137059) teaches an inbred corn plant LCI8248 which shares many characteristics (e.g. glume color, cob color or anther color, silk color) with the claimed variety.  However, some of the characteristics disclosed for these two varieties are different (e.g. maturity group as well as genetic background).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662